DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 03/23/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.

Status of Claims
	Claims 1-20 remain pending in the application, with claims 1-13 being examined and claims 14-20 being withdrawn pursuant to the election made on 03/23/2022. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Several US Patents have been referenced on page 5 of the specification and have not been considered unless they appear on the PTO-892. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
A removable cap 16 is described on page 5 of the specification, and throughout the specification it appears that “removable” and “releasable” are used interchangeably to describe the cap. The specification does not provide support for two individual caps, one being removable and one being releasable as recited in claims 1 and 7-9. For examination, it will be interpreted that the “releasable” cap is the same as the “removable” cap. 
There is no support in the specification for a “visual intensity control area” as recited in claim 5. For examination, it will be interpreted that it is the visual intensity in the test area in comparison to a visual intensity in the control area. It is noted that page 2 lines 15-17 recites “wherein a greater intensity of the detectable signal in the test area as compared to the control area indicates a negative result…”  
Further, the specification on page 5 line 29 and page 6 lines 1-2 recite “Test strip 12 may provide any combination of test zones/area/lines shown and described herein, and Figures 2 and 3 illustrate one example of control zone 24 and test zone 26.” The specification appears to be using zones and areas interchangeably with the summary section referring to them as areas and the description of embodiments calling them zones, and therefore would not have support for at least one control zone and at least one test zone, as well as a test area and control area separate from these zones as recited in claims 5 and 6. For examination, it will be interpreted that the test and control “zone” is the same as test and control “area” for claims 5-6. 
Claim Objections
Claim 1 is objected to because of the following informalities: It appears that on line 9 that there is a missing “is” between “test strip” and “removably”.  Appropriate correction is required.
Claim 3 currently recites “wherein said Fusion 5 membrane adapted to maintain”, it appears that there is a missing “is” between “membrane” and “adapted”. 
Claim 7 currently recites “wherein said sample tube having a removable cap adapted”, it is suggested to replace “having” with “has” such that claim 7 would recite “wherein said sample tube has a removable cap adapted to”. 
Claim 8 appears to be missing an “is” between “removable cap” and “adapted”. 
Claim 9 currently recites “wherein said sample tube having a removable cap adapted”, it is suggested to replace “having” with “has” such that claim 9 would recite “wherein said sample tube has a removable cap”. 
Claims 10-13 also appear to be missing “is” between “single unit assay” and “adapted”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 contains the trademark/trade name Fusion 5.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the glass fiber membrane and, accordingly, the identification/description is indefinite.
Claim 5 recites the limitation “said detectable signal” in line 2. There is insufficient antecedent basis for this limitation in the claim. No detectable signal has been recited prior. It is unclear what the detectable signal is. 
Further, claim 5 recites “said test area”, there is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one test zone” on line 8, however it is unclear if the test area is the same as the test zone. 
Claim 6 recites the limitation “said detectable signal” in line 2. There is insufficient antecedent basis for this limitation in the claim. No detectable signal has been recited prior. It is unclear what the detectable signal is. 
Further, claim 6 recites “said particular analyte” on lines 3-4. There is insufficient antecedent basis for this limitation in the claim. No particular analyte has been recited prior, and it is unclear what the particular analyte is. It is suggested to change “said” to “a”, similar to how it is phrased in claim 5. 
Further, claim 6 recites “said control area” and “said test area” on lines 2-3, there is insufficient antecedent basis for this limitation in the claim. Claim 1 does recite “at least one control zone and at least one test zone” on lines 8, however it is unclear if the “area” is the same as the “zone”. 
Claim 12 recites “adapted to develop said analysis of said sample in a substantially room temperature environment.” It is unclear what the room temperature is specifically. Does it mean 25°C, or does it mean the temperature of the room the test is being conducted in? As the test could be completed in a room that is not 25°C and that would be room temperature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabour (US-2014/0356978-A1) in view of Reardon (US-2002/0182748-A1).
Regarding claim 1, Jabour teaches a single unit assay assembly for the analysis of a sample, said single unit assay assembly comprising:  
c. a test strip comprising: 
i. a solid backing support, and 
ii. a glass fiber membrane adhered to said solid backing support and 10including at least one control zone and at least one test zone, and 
	 It is understood that Jabour is directed to a lateral flow test strip, where [0026] states that the test strip can have additional strength provided by a plastic backing upon which the porous or bibulous strip components are attached ([0020]). It is further stated by [0026] that the test strip can be made of glass fiber filter. [0027] and [0028] state that the test strip can have one or more test zones as well as one or more control zones. 
	While Jabour does teach where an extraction takes place by combining a sample with an extraction composition and shaking the sample in a container, Jabour is not specific as to the container ([0019]). 
	In the analogous art of assay devices that make use of chromatographic techniques in conducting specific binding assays, Reardon teaches a joint assay test device (Reardon; [0001], [0022]).  
	Specifically, Reardon teaches: 
5a. a sample tube (reaction tube 15) having a releasable cap (cap 13) ([0026], Figure 1C); 
	It is seen in Figure 1C of Reardon that the reaction tube 15 (sample tube) has cap 13 (releasable cap). [0026] of Reardon states that the cap is “reapplied to reaction tube (15) and the test is allowed to run.” As such, the cap 13 of Reardon is releasable. It is further seen in Figure 1C of Reardon that there is device 1 placed inside along with liquid sample 16. [0024] of Reardon describes the device 1 as having a length of substrate material 3 upon which cellulosic membrane 4 is disposed, where cellulosic membrane has first reaction site 7 and second reaction site 8, as well as control reaction site 9. 
Examiner further finds that the prior art contained a device/method/product (i.e., container) which differed from the claimed device by the substitution of component(s) (i.e., the container) with other component(s) (i.e., a sample tube with a cap), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., container of Jabour with the reaction tube and cap of Reardon), and the results of the substitution (i.e., holding liquid) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the container of reference Jabour with the reaction tube with cap of reference Reardon, since the result would have been predictable.
	It is understood that instead of the fluid sample 16 held in the reaction tube 15 of Reardon will now be the extraction composition of Jabour. Similarly, it is understood that the test strip of Jabour may similarly be placed within the reaction tube 15 of Reardon, such that the test strip will be removably housed within the reaction tube, and the test strip will be removably housed around the extraction composition. 
Regarding claim 2, modified Jabour further teaches wherein said glass fiber membrane comprises a 15Fusion 5 membrane substrate.
Fusion 5 is a trademark name, however it should be noted that Jabour teaches where the material of the test strip may be glass fiber filter, and provides Whatman Fusion 5 membrane as an example (Jabour; [0026]). 
Regarding claim 3, modified Jabour teaches the single unit assay of Claim 2. Modified Jabour further teaches wherein said Fusion 5 membrane adapted to maintain adhesion about said solid backing support following a fluid submersion within said sample tube.
It is understood that the glass fiber filter will maintain adhesion to the plastic backing as described by [0026] of Jabour. 
Regarding claim 4, modified Jabour further teaches wherein said test strip includes two or more control zones and two or more test zones for multiple analytes, see claim 1 supra.
[0027] and [0028] of Jabour describe a test strip with one or more test zones and one or more control zones. 
Regarding claim 5, modified Jabour further teaches wherein a greater visual intensity of said 25detectable signal in said test area at test completion as compared to a visual intensity control area at test completion indicates a negative result for a particular analyte.
[0032] of Jabour describes that the intensities of the detectable signal at first and second test areas are measured to determine a result. Further, [0028] of Jabour states that the control zone can be involved in an independent reaction that gives visual indicators for comparison to the test zone. 
Note: recitation of the visual intensities to determine the result of a test is an intended use of the test area and control area. So long as the prior art is capable of determining results via differing intensities, it will read on the limitations of the claim. 
Regarding claim 6, modified Jabour further teaches wherein a greater visual intensity of said detectable signal in said control area at test completion compared to a visual intensity of said test area at test completion indicates a positive result for said particular analyte.
[0032] of Jabour describes that the intensities of the detectable signal at first and second test areas are measured to determine a result. Further, [0028] of Jabour states that the control zone can be involved in an independent reaction that gives visual indicators for comparison to the test zone.
Note: recitation of the visual intensities to determine the result of a test is an intended use of the test area and control area. So long as the prior art is capable of determining results via differing intensities, it will read on the limitations of the claim. 
Regarding claim 7, modified Jabour further teaches wherein said sample tube having a removable cap adapted to deliver a predetermined volume of sample to said tube.
It is understood that the reaction tube 15 of Reardon has a removable cap 13, as [0026] of Reardon states that the cap is “reapplied to reaction tube (15)”. 
Note: recitation that “a removable cap adapted to deliver a predetermined volume of sample to said tube” is an intended use of the cap and does not provide any additional structure to the cap. Therefore, as long as the cap of the prior art is capable of delivering a volume of sample to the test tube, the prior art will read on the claim. It is understood that the cap 13 of Reardon, when removed, has a predetermined volume and that when flipped over fluid can be poured into the cap and then into the reaction tube. 
Regarding claim 8, modified Jabour teaches the single unit assay of Claim 7. Modified Jabour further teaches wherein said removable cap adapted to deliver 10one capful of a grain sample to said tube.
Note: recitation that “removable cap adapted to deliver one capful of a grain sample to said tube” is an intended use of the cap and does not provide any additional structure to the cap. Therefore, as long as the cap of the prior art is capable of delivering a capful of gain to the test tube, the prior art will read on the claim. It is understood that the cap 13 of Reardon, when removed and when flipped over is capable of holding grain. 
Regarding claim 9, modified Jabour further teaches wherein said sample tube having a removable cap adapted to deliver a predetermined volume of solution to said tube.
It is understood that the reaction tube 15 of Reardon has a removable cap 13, as [0026] of Reardon states that the cap is “reapplied to reaction tube (15)”. 
Note: recitation that “a removable cap adapted to deliver a predetermined volume of solution to said tube” is an intended use of the cap and does not provide any additional structure to the cap. Therefore, as long as the cap of the prior art is capable of delivering a volume of solution to the test tube, the prior art will read on the claim. It is understood that the cap 13 of Reardon, when removed, has a predetermined volume and that when flipped over fluid can be poured into the cap and then into the reaction tube. 
Regarding claim 10, recitation that “said single unit assay adapted to screen for an aflatoxin.” is the intended use of the single unit assay that does not provide any additional structure to the single unit assay. Therefore as long as the prior art is capable of screening for aflatoxin, it will read on the limitation. 
Further, [0005] of Jabour states that the disclosure describes a method for detecting an analyte such as aflatoxin, with [0027] of Jabour further stating that the test strip has a capture agents that include aflatoxin. 
Regarding claim 11, modified Jabour further teaches wherein said single unit assay assembly adapted to develop said analysis of said sample in an ambient temperature environment.
Note: recitation of “single unit assay assembly adapted to develop said analysis of said sample in an ambient temperature environment.” is an intended use of the single unit assay assembly that does not provide any additional structure to the single unit assay assembly. As such, so long as the prior art is capable of developing an analysis of the sample in an ambient temperature environment, the prior art will read on the limitation of the claim. 
Regarding claim 12, modified Jabour further teaches wherein said single unit assay assembly adapted to develop said analysis of said sample in a substantially room temperature environment.
Note: recitation of “single unit assay assembly adapted to develop said analysis of said sample in a substantially room temperature environment.” is an intended use of the single unit assay assembly that does not provide any additional structure to the single unit assay assembly. As such, so long as the prior art is capable of developing an analysis of the sample in a substantially room temperature environment, the prior art will read on the limitation of the claim. 
Regarding claim 13, modified Jabour further teaches wherein said single unit assay assembly adapted to develop said analysis of said sample without incubation.
Note: recitation of “single unit assay assembly adapted to develop said analysis of said sample without incubation.” is an intended use of the single unit assay assembly that does not provide any additional structure to the single unit assay assembly. As such, so long as the prior art is capable of developing an analysis of the sample without incubation, the prior art will read on the limitation of the claim. 
It is understood from the method described in [0005] of Jabour that there is no incubation step. 

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jabour (US-2014/0356978-A1), and Reardon (US-2002/0182748-A1), and in further view of Smith (US-2014/0017812-A1).
If it is determined that modified Jabour does not teach wherein said Fusion 5 membrane adapted to maintain adhesion about said solid backing support following a fluid submersion within said sample tube, in the analogous art of lateral flow assays, Smith teaches a lateral flow assay with a support (Smith; abstract, [0097]). 
Specifically, Smith teaches where there is a structural support to which components of the lateral flow test are attached using an adhesive (Smith; [0097]). It is understood that with the adhesive, components will not detach from one another. 
It would have been obvious to one skilled in the art to modify the test strip of modified Jabour such that the support and membrane are attached via an adhesive, because Smith teaches an adhesive can be used to attach components to a structural support (Smith; [0097]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796